Citation Nr: 1538780	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-25 531	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter was last before the Board of Veterans' Appeals (Board) in August 2015, on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the appeal.  

In September 2014, the Board issued a decision that the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court partially vacated the Board's decision in a June 2015 Order and remanded the matter to the Board for readjudication in accordance with the JMR.  In August 2015, the Board remanded the appeal for additional development.

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

The Veteran appointed a new representative, attorney Robert Chisholm, in August 2015, prior to the Board's decision.  However, the Board's decision identified the Veteran's representative as Disabled American Veterans.  As such, the Veteran's attorney did not receive adequate notice subsequent to the JMR or a 90-day period -in accordance with Kutscherousky v. West, 12 Vet. App. 369 (1999)- in which to respond.

Accordingly, the August 19, 2015, Board decision is vacated.




	                        ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


